DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 2/15/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/22 has been entered.	
Claims 1 and 18 have been amended.
Claims 1-2, 11-12, 18-19, 25, 27-28, 51-52, 62-66, 68, and 70 are pending.
Claim 2, 19, 27, 51-52, 62-66, 68, and 70 are withdrawn as non-elected inventions. 
 Claims 1, 11-12, 18, 25, and 28 read on the elected invention and are being acted upon.

The previous grounds of rejection are withdrawn in view of Applicant’s claim amendments.  The following are new grounds of rejection.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 11-12, 18, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/026370, in view of US 20110044953, US 2011/0027310, Kornbluth, 2013, WO00/63395 (all of record) and Macdonald et al. 2014. 
O 2005/026370 teaches a method of treating cancer comprising administering to a patient a vector comprising a recombinant nucleic acid encoding multiple tumor specific antigens and a costimulatory molecule (see page 2 and 15, in particular). WO 2005/026370 teaches 4-1BBL or CD40L as a type of costimulatory molecule (see page 15-16, in particular). WO 2005/026370 teaches expression of the tumor antigen following administration leads to an anti-cancer T cell immune response (see pages 2-3, in particular). WO 2005/026370 teaches wild type as well as mutated version of tumor antigens (i.e. neoepitopes, see page 4, in particular). WO 2005/026370 teaches administering the nucleic with other agents or a cytokine adjuvant such as IL-2 or IL-15 (i.e. reducing immune suppression, see pages 16-18 and 25, in particular). 20150258186 also teaches further administration of anti-CTLA-4 (i.e. a checkpoint inhibitor antibody) to suppress negative regulatory mechanism (see page 17, in particular). WO 2005/026370 teaches using viral vectors, such as adenovirus (i.e. vectors are expressed in APC, see page 19, in particular). WO 2005/026370 teaches induction of T cell and CTL response and examples of using a nucleic acid encoding three tumor antigens, pg1--/MART-1 and MAGE or the combination of NYESO and TRp-2 (see pages 27-29) and using full length tumor antigens (see pages 5—55).  A full length tumor antigen such MART-1, MAGE, NYESO, and TRp-2 would comprise multiple different MHC-I and MHC-II epitopes, i.e. they comprise more than one epitope or “poly”-epitopes.  Multiple MHC-I or MHC-II epitopes as found in tumor antigens would meet the limitation of a “polytope”. These multiple antigen nucleic acid vaccines would comprising multiple distinct MHC-I and MHC-II T cell epitopes and hence comprise at least one MHC-I and MHC-II “polytope”. Thus the method of WO2005/026370 would be recognized to deliver the vector to antigen presenting dendritic cells for antigen expression and processing and presentation to form an immune synapse that activates naïve T cells to generate memory T cells. WO 2005/026370 teaches that the co-stimulatory component may be included as a nucleic acid, and teaches nucleic acids may be delivered in viral vectors (see pages 15 and 19-20, in particular).  In particular WO 2005/026370 teaches using lentivirus as a vector since it can incorporate multiple exogenous nucleic acid sequences (See page 20, in particular). WO 2005/026370 exemplifies a viral vector encoding said multiple tumor antigens and costimulatory 
WO 2005/026370 does not explicitly teach a self-cleaving linker peptide, that the anti-CTLA-4 is encoded by the nucleic acid, or coupling 4-1BBL to 4-1BB via a linker to form a chimeric protein.
The ‘310 publication teaches that viral vectors encoding multiple different expression products can be constructed using multiple promoters that permit expression of more than one polypeptide, or alternatively using protein cleavage site such as IRES or 2A peptide sequences that permits expression of multiple polypeptides (i.e. a “linker”, see paragraph 118, in particular).  The ‘310 publication teaches vectors encoding tumor antigens and immune modulatory substances, including co stimulatory molecules, are advantageous for promoting a stronger immune response by expressing both in dendritic cells (see pages 8-9, in particular). 
Therefore, it would be it have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to construct the recombinant nucleic acid encoding multiple tumor antigens and costimulatory molecules of WO2005/026370, wherein the tumor antigens and costimulatory molecules are separated by self-cleavage site, as taught by the ‘310 publication. Selecting from known means of constructing recombinant nucleic acids encoding multiple proteins would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  
The ‘953 publication teaches viral vectors comprising a nucleic acid encoding an anti-CTLA-4 antibody that blocks CTLA-4 signaling (i.e. a checkpoint inhibitor). The ‘953 publication teaches using said viral vectors to modifying antigen presenting cells, such as dendritic cells, in order to enhance T cell activation and treat tumors (see page 1 and 3, in particular).  The ‘953 publication teaches that it is advantageous since it provides localized delivery of the antibody and increases the intensity and duration of T cell 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to further include a nucleic acid encoding the anti-CTLA-4 antibody of the ‘953 publication, in the multi-expression vector made obvious above, to provide for anti-CTLA-4 blocking of inhibitor immune mechanism as taught in WO2005/026370. The ordinary artisan at the time the invention was made would have been motivated to do so since the ‘953 publication teaches that it is advantageous since it provides localized delivery of the antibody and increases the intensity and duration of T cell responses 
WO00/63395 teaches a method of treating a cancer in a patient comprising administering a recombinant nucleic acid sequence that encodes a TNF receptor family costimulatory ligand (CD40L) and a costimulatory receptor (CD40),  wherein the nucleic acid is constructed such that the two are linked via a linker to form a chimeric polypeptide  (see pages 2-3 and 7, in particular).  WO00/63395 teaches that the invention makes it possible to induce the presentation of tumor specific antigens on immunocompetent cells in an improved manner and to induce differentiation and proliferation of T cells and dendritic cells (i.e. APCs, see page 4, in particular). WO00/63395 teach that it is preferred to administer the nucleic acid in locations that allow it to reach macrophages and dendritic cells (i.e. antigen presenting cells, see page 20, in particular). WO 00/63395 teaches that doing so is advantageous since it allows not only activation of the cell expressing the chimeric polypeptide itself in a constitutive fashion, but an activating effect in trans in other cells that naturally express the receptors (see page 4, in particular).  
Macdonald et al. teach that 4-1BBL expression by antigen presenting dendritic cells can stimulate 4-1BB on T cells to provide T cell costimulatory signaling, but that 4-1BB signals can also activate dendritic cells themselves.  MacDonald teach that viral transduction of dendritic cells with 4-1BBL and antigen can enhance T cell responses, but that the expression of said 4-1BBL can also downregulate endogenous 4-1BB (see abstract and see page 3, in particular). Additionally, as taught by Kornbluth CD40L and 41BBL are structurally similar polypeptides that are both TNF superfamily ligands that 
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to construct the recombinant nucleic acid encoding 41BBL in ‘WO2005/026370, such that it is linked via a linker to form a chimeric polypeptide with 41BB, as taught by WO00/63395.  The ordinary artisan would be motivated to do so in order to provide cis signaling via 41BB in the dendritic cells, as well as trans-mediate 4-1BBL signals, as taught by the combination of WO 00/63395 and MacDonald.  Furthermore, the ordinary artisan would have a reasonable expectation of success in doing so since 41BB/41BBL is structurally similar and belongs to the same TNF family as CD40/CD40L (see Kornbluth). 
Applicant’s argument filed 2/15/22 have been fully considered, but they are not persuasive.
Applicant argues that the speciation teaches providing a single nucleic encoding the claimed elements provides many unexpected benefits such as providing orchestrated interactions of the molecules to the site of interaction of APCs and T cells, and temporal spatial immunotherapeutic effects.
Applicant cites conclusionary statements in the specification but cites no specific evidence.  Unexpected results must be demonstrated by evidence comparing the claimed invention with the closest prior art and the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990).  See MPEP § 716.02. Furthermore, merely achieving expression in the same APC for providing the claimed elements in the same location using a single nucleic acid construct would be an expected benefit of the prior art taught above. 	Applicant further argues that WO 2005/026370 does not teach  MHC-I and MHC-II polytopes. 
The term polytope, given its broadest reasonable interpretation would encompass more than one epitope.  Thus, the claims would encompass nucleic acids encoding more than one MHC-I epitope (a MHC-I polytope) and more than one MHC-II epitope (an MHC-II polytope), wherein said polytopes are linked by a self-cleaving peptide. As noted above WO 2005/026370 teaches a single nucleic acid sequence encoding multiple tumor antigens, such as encoding full length MART-1, MAGE, NYESO, and TRp-2, and each of said full length tumor antigens would comprise multiple MHC-I and multiple MHC-II epitopes within the full length sequence, and thus each tumor antigen can be considered either an “MHC-I polytope” or an “MHC-II polytope”.  As noted above it would be obvious to express said multiple tumor antigens (i.e. MHC-I/II polytopes) by linking them together via a self-cleaving peptide as taught by the ‘310 publication, and this would meet the limitation of the present claims that recites that the polytopes are “coupled together via a linker comprising a self-cleaving peptide”.


Claim 1, 11-12, 18, 25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/026370, in view of US 20110044953, US 2011/0027310, Kornbluth, 2013, WO00/63395 (all of record) and Macdonald et al. 2014 and US 20100310501.
The teachings of WO 2005/026370, US 20110044953, US 2011/0027310, Kornbluth, 2013, WO00/63395 and Macdonald et al. 2014 are described above.
They do not teach a chimeric protein comprising an Fc portion and an IL-15 receptor portion.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to further administer the IL-15receptor Fc fusion polypeptide of the ‘501 publication, as a cytokine adjuvant in the method made obvious by WO 2005/026370, US 20110044953, US 2011/0027310, Kornbluth, 2013, WO00/63395 and Macdonald et al. 2014.. The ordinary artisan at the time the invention was made would have been motivated to do since, the ‘501 publication teaches IL-15/IL-15receptor-Fc fusion proteins increase the biological activity of the cytokine, and they exhibit improved immune stimulation and can treat neoplastic disease.
 
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600


/AMY E JUEDES/Primary Examiner, Art Unit 1644